DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I invention, claims 1-15 in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group invention II, there being no allowable generic or linking claim. Election was made in the reply filed on 02/10/2022.
Specification
The disclosure is objected to because of the following informalities: 
	One page 17, line 11, after “two outlets”, “312” should be changed to --323--; line 18, 19 and 20, after “forearm”, “500” should be changed to --600--; 
	On page 18, line 4, after “hollow body”, “313” should be changed to --312--; line 5, after “spaced-apart outlets”, “312” should be changed to --313--; line 11, after “hollow body”, “313” should be changed to --312-- and after “two outlet”, “312” should be changed to --313--; line 12, after “outlets” “312” should be changed to --313--;
	One page 23, line 20, “312” should be changed to -313-; line 21 “313” should be changed to --312--; and
	On page 24, line 12, “500” should be changed to --600--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106958275.
	CN 106958275 discloses a wash unit 1 (Figs. 6-13)for a cabin monument comprising: an adjustable basin 11 which is adjustable between a stowage state of the wash unit, in which the basin 11 is stowed in the cabin monument and inaccessible to a user, and an operational state of the wash unit 1, in which the basin projects out of a wall of the cabin monument and is accessible to a user; a water inflow 9 (Fig. 10) for conducting water into an internal volume of the basin in the operational state of the wash unit; and a water outflow 7 for conducting water out of the internal volume of the basin in the operational state of the wash unit.
	Regarding claim 2, the basin has a multiplicity of individual elements (formed between the folding lines in Fig. 7) which define the internal volume of the basin and which are configured such that the internal volume defined by the multiplicity of individual elements is smaller in the stowage state of the wash unit than in the operational state of the wash unit.
	Regarding claim 3,  the basin 6 has a foil (Fig. 3) which defines the internal volume of the basin and which is configured such that the internal volume defined by the foil is smaller in the stowage state of the wash unit than in the operational state of the wash unit.
Regarding claim 4, the basin 6 has a shell (Fig. 15) which defines the internal volume of the basin.
	Regarding claim 5, the water inflow 9 is coupled to the basin such that the water inflow is stowed (Fig. 11) in the cabin monument in the stowage state of the wash unit and projects out of the wall of the cabin monument (Fig. 10) in the operational state of the wash unit.
	Regarding claim 6, the wash unit 1 has at least one rail 46 which is arranged such that the basin 6 is adjustable by the rail 46 from the stowage state into the operational state.
	Regarding claim 7, the wash unit has at least one telescopic rail 3 (Fig. 8) which is arranged such that the basin is adjustable by the telescopic rail from the stowage state into the operational state.
	Regarding claim 8, the wash unit has at least one rotary hinge 21 (Fig. 7)which is arranged such that the basin is adjustable by the rotary hinge from the stowage state into the operational state.
	Regarding claim 12, CN teaches a wash unit can be used on a ship, RV, a small sized room.
	Regarding claim 14, the cabin monument is formed as part of equipment of an on-board toilet. 
	Regarding claim 15, the cabin monument is formed as a cabin wall for an on-board toilet, and the wall forms an outer wall of the on- board toilet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106958275 in view of Dehn et al. (9,139,302).
	CN 106958275 does not disclose the wash unit has a blower. Attention is directed to Dehn et al. which teach a wash unit comprising a blower 102 (Fig. 4) for discharging air to a user during the use of the wash unit 100. Therefore, it would have been obvious to one of skill in the art to employ a blower with CN 106958275 wash unit in view of the teaching of Dehn et al. for drying a user’s hands after washing.
	Regarding claim 10, Dehn et al. further teach a wash unit comprising a sensor for detecting the presence of a user. Therefore, it would have been obvious to one of skill in the art to employ a sensor with CN 106958275 wash unit in view of the teaching of Dehn et al. for automatically operating the washing unit.
	Regarding claim 11, CN discloses an adjustment device 4, 41, 42. It would have been obvious to modify the CN washing unit to work with a sensor as taught by Dehn et al. to automatically operate the wash unit based on the signal of a sensor detecting a user’s presence.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106958275 in view of Fullerton (2019/0118948).
	CN 106958275 does not disclose a second wash unit arranged at a foot height. Attention is directed to Fullerton which teaches a wash unit for a cabin monument of an aircraft comprising a second wash unit arranged at a foot height for washing a user’s foot. Therefore, it would have been obvious to one of skill in the art to employ a second washer with CN 106958275 wash unit in view of the teaching of Fullerton (2019/0118948) for washing a user’s foot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754